 

 

ie UNE AAA ALAA amet ne cae gf
UAC SDNY I
DOCUMENT
ff

{

 

| ELECTRONICALLY FiLEp |i

ME
UNITED STATES DISTRICT COURT DOCH |
SOUTHERN DISTRICT OF NEW YORK || DATE FILED: _ 4 \20

 

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

- ve. - OF FORFEITURE AS TO
. : SPECIFIC PROPERTY/
CRISTIAN FERNANDEZ, . MONEY JUDGMENT
Defendant. S2 18 Cr. 291 (VB)
~- eee ee LL LL LLL LL x

WHEREAS, on or about November 14, 2019, CRISTIAN
FERNANDEZ (the “Defendant”), was charged in a six-count
Superseding Indictment, S2 18 Cr. 291 (VB) (the “Indictment”),
with narcotics conspiracy, in violation of Title 21, United States
Code, Section 846 (Count One); conspiracy to deal in firearms
without a license, in violation of Title 18, United States Code,
Section 371 (Count Two); and possession of a firearm in furtherance
of a drug-trafficking crime, in violation of Title 18, United
States Code, Sections 924(c) (1) (A) (i) (Counts Three through Six);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of the offense
charged in Count One of the Indictment, and any and all property
used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, the offense charged in Count One

of the Indictment, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count One of

the Indictment;

WHEREAS, on or about December 5, 2019, the Defendant

pled guilty to Counts One and Four of the Indictment, pursuant to
a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of
the Indictment and agreed to forfeit to the United States, pursuant
to Title 21, United States Code, Section 853, a sum of money equal
to $570,000 in United States currency, representing proceeds
traceable to the commission of the offense charged in Count One of
the Indictment; and

WHEREAS, the Defendant consents to the entry of a money
judgment in the amount of $570,000 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant
personally obtained;

WHEREAS, the Defendant further consents to the
forfeiture of all his right, title and interest in $51,869 in cash
that the Federal Bureau of Investigation (“FBI”) seized from the
Defendant’s residence located at 10 Armett Street, Port Chester,

New York on April 19, 2018 (the “Specific Property”), which
constitutes proceeds traceable to the offense charged in Count One
of the Indictment;

WHEREAS, the Defendant admits that, as a result of acts
and/or omissions of the Defendant, the proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant

personally obtained cannot be located upon the exercise of due

diligence, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code,
Section 853(g), and Rules 32.2 (b) (3), and 32.2(b) (6) of the Federal
Rules of Criminal Procedure, the Government is now entitled,
pending any assertion of third-party claims, to reduce the Specific
Property to its possession and to notify any and all persons who
reasonably appear to be a potential claimant of their interest
herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorneys, Olga
Zverovich and Samuel Adelsberg of counsel, and the Defendant, and
his counsel, Stephen R. Lewis, Esq., that:

1. As a result of the offense charged in Count One of
the Indictment, to which the Defendant pled guilty, a money
judgment in the amount of $570,000 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
Defendant personally obtained, shail be entered against the
Defendant.

2. As a result of the offense charged in Count One of
the Indictment, to which the Defendant pled guilty, ail of the
Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance
with the law, subject to the provisions of Title 21, United States
Code, Section 853.

3. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment is final as to the
Defendant, CRISTIAN FERNANDEZ, and shall be deemed part of the
sentence of the Defendant, and shall be included in the judgment
of conviction therewith.

4, All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007

and shall indicate the Defendant’s name and case number.
5. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

6. Upon entry of this Consent Preliminary Order of
Forfeiture as to Specific Property/Money Judgment, the United
States (or its designee) is hereby authorized to take possession
of the Specific Property and to hold such property in its secure
custody and control.

7. Pursuant to Title 21, United States Code, Section
853(n) (1), Rule 32.2(b)(6) of the Federal Rules of Criminal
Procedure, and Rules G(4) (a) (iv) (C) and G(5)(a) (ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and
Asset Forfeiture Actions, the United States is permitted to publish
forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices
that have been traditionally published in newspapers. The United
States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant,
claiming interest in the Specific Property must file a Petition
within sixty (60) days from the first day of publication of the

Notice on this official government internet web site, or no later
than thirty-five (35) days from the mailing of actual notice,
whichever is earlier.

8. The published notice of forfeiture shall state that
the petition (i) shall be for a hearing to adjudicate the validity
of the petitioner’s alileged interest in the Specific Property,
(ii) shall be signed by the petitioner under penalty of perjury,
and (iii) shall set forth the nature and extent of the petitioner's
right, title or interest in the Specific Property, the time and
circumstances of the petitioner’s acquisition of the right, title
and interest in the Specific Property, any additional facts
supporting the petitioner’s claim, and the relief sought, pursuant
to Title 21, United States Code, Section 853(n).

9. Pursuant to 32.2 (b) (6) (A) of the Federal Rules of
Criminal Procedure, the Government shall send notice to any person
who reasonably appears to bea potential claimant with standing to
contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests,
this Court will enter a Final Order of Forfeiture with respect to
the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All
Specific Property forfeited to the United States under a Final
Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment.

 
11. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the Defendant up to the uncollected amount of
the Money Judgment.

12. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment to Assistant United States
Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

 
15. The signature page of this Consent Preliminary
Order of Forfeiture as to Specific Property/Money Judgment may be
executed in one or more counterparts, each of which will be deemed
an original but all of which together will constitute one and the
same instrument.
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: 03112| 20

OLGA I. ZVEROVJEH .
SAMUEL ADELSBERG DATE
Assistant United States Attorneys

One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2514/ (212) 637-2494

 

CRISTIAN FERN EZ

By: u | [ 4a 10

 

 

CRISTIAN PERNANDEZ DATE
By: ALL 3/1%/ 20
STEPHEN R. LEWVS, ESQ. DAT

Attorney for Defendant

Stephens, Baroni, Reilly & Lewis, LLP
175 Main Street, Suite 800

White Plains, NY 10601

 

SO ORDERED:
Jul 31222
HONORABLE VINCENT L. BRICETTI DATE

UNITED STATES DISTRICT JUDGE
